Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 2, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  146724 & (83)                                                                                        Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  LaFONTAINE SALINE, INC. d/b/a                                                                                       Justices
  LaFONTAINE CHRYSLER JEEP DODGE
  RAM,
           Plaintiff-Appellee,
  v                                                                 SC: 146724
                                                                    COA: 307148
                                                                    Washtenaw CC: 10-001329-CZ
  CHRYSLER GROUP LLC,
           Defendant-Appellee,
  and
  IHS AUTOMOTIVE GROUP LLC d/b/a/
  CHRYSLER JEEP OF ANN ARBOR,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the November 27, 2012 judgment of the Court of Appeals
  is considered, and it is GRANTED. The parties shall address whether the Court of
  Appeals erred in holding that the 2010 PA 139 definition of “relevant market area,” MCL
  445.1566(1)(a), applied to enable the plaintiff to challenge the future dealer agreement
  between the defendants under MCL 445.1576(3). Compare Kia Motors America, Inc v
  Glassman Oldsmobile Saab Hyundai, Inc, 706 F3d 733, 735 (CA 6, 2013). We further
  ORDER that this case be argued and submitted to the Court together with the case of
  LaFontaine Saline, Inc v Chrysler Group LLC (Docket No. 146722), at such future
  session of the Court as both cases are ready for submission.

       Persons or groups interested in the determination of the issue presented in this case
  may move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 2, 2013
         s0925
                                                                               Clerk